Title: To George Washington from Mary Endress, 27 March 1793
From: Endress, Mary
To: Washington, George


  Elkton, Md., 27 Mar. 1793. Asks GW “to Recollect, that About two years ago, a girl had boldness Enough, to Request 5 dollars of you, to buy a lottory ticket with, wich Request your Excellency ⟨gr⟩aciously granted. I gaind nothing, but have sav’d money fro⟨m t⟩ime to Time to pay my Deabt honostly, I hope by my Restoring the Mony, your Excellency will let my boldness, sink to oblivion. . . . And my prayer shall be directed to heaven, for long life, and uninterupted hapiness, to our Country’s Father”
